Citation Nr: 1818184	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  06-36 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from April 5, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  He also had additional periods of duty in the Army Reserve and Army National Guard from March 1971 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in October 2009 before the undersigned.

The Board remanded the issue of entitlement to a TDIU in February 2011 and December 2012.  In July 2013, the Board remanded the issue of entitlement to a TDIU for the period from April 5, 2013 to present, and it denied a TDIU for the preceding period.  The Veteran appealed that denial to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2014 memorandum decision, the Court set aside the Board's decision and remanded the matter to the Board for adjudication consistent with memorandum decision.

The Board again denied entitlement to a TDIU prior to April 5, 2013 in January 2015.  The Veteran appealed the Board's denial to the Court.  This time, however, the Court affirmed the Board's denial.  Therefore, the Board has framed the issue on appeal as reflected on the title page above.


FINDING OF FACT

The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.



CONCLUSION OF LAW

The criteria for entitlement to TDIU are approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU - Background Law

A request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also 38 C.F.R. § 3.156(b).  If the claimant or the evidence reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.  

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

TDIU - Analysis

The Veteran contends that he is unable to maintain substantially gainful employment as a result of his service-connected disabilities.  VA has service connected 4 disabilities - 1) coronary artery disease (CAD) (60 percent disabling); 2) hypertension (10 percent disabling); 3) bilateral hearing loss (30 percent disabling); and 4) tinnitus (10 percent disabling) - with a combined disability rating of 80 percent since July 23, 2009.  Based on the foregoing, the Veteran meets the schedular percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a).

Thus, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The Veteran, in a statement VA received in November 2015, claimed that all of his service-connected disabilities had worsened.  VA, in response to the November 2015 statement, ordered compensation examinations in January 2016 of only the Veteran's CAD and hypertension.  VA did not order a compensation examination for his hearing loss and tinnitus, despite the Veteran expressly including them in the list of disabilities that had worsened.  Accordingly, in May 2017, the Board ordered a) a new audiological examination, and b) an examination to determine whether the Veteran is unemployable due to his service-connected disabilities. 

As noted above, VA examined the Veteran's CAD and hypertension in January 2016.  The same nurse practitioner conducted both examinations.  She opined that both conditions impacted the Veteran's ability to work because they result in a "loss of stamina and endurance."  Three months later, the Veteran's treating physician completed a "Heart Conditions" Disability Benefits Questionnaire, opining that the Veteran's heart condition did not impact the Veteran's ability to work.  In July 2017, a VA examiner opined that the "CAD causes no impairment at this time," but that the hypertension precludes him from "physically strenuous labor."  This examiner further stated that the Veteran could "perform sedentary work."

In July 2017, a VA audiological examiner opined that the Veteran's hearing disabilities result in "difficulty understanding speech at normal conversations levels in quiet and especially in the presence of background noise."  He further noted that telephonic communication is problematic.  Critically, he concluded that "even with proper binaural amplification and environmental modifications the veteran will still have difficulty understanding speech in the aforementioned situations."

Two clear observations emerge from these examinations.  First, the Veteran's inability to perform strenuous labor has not changed from when the Board previously considered the claim in January 2015.  Second, despite improved objective audiological measurements since his previous VA audiological examination in January 2013, the Veteran's hearing, in the July 2017 examiner's opinion, has deteriorated.  Specifically, the examiner opined that the Veteran would be unable to function well in most work environments regardless of noise level.  

Based on the foregoing evidence, the Board finds that the Veteran can perform neither sedentary labor nor physical labor based on the combined effects of his four service-connected disabilities.  Thus, they preclude this from gainful employment.  Therefore, the Board grants a TDIU.  



ORDER

A TDIU is granted from April 5, 2013.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


